Citation Nr: 0210256	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  00-21 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependents' Educational Assistance under 
38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).

The appellant testified at a hearing before the undersigned 
member of the Board in October 2001.  A copy of the 
transcript of that hearing has been associated with the 
record on appeal.

In February 2002 the Board requested an expert medical 
opinion from the Veterans' Health Administration (VHA).  The 
VHA expert provided a response dated in April 2002.  A copy 
of the opinion was sent to the appellant in May 2002.  The 
appellant responded in June 2002 stating that she had no 
additional evidence to present.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2. The veteran died in September 1999; his death was caused 
by severe aortic stenosis, with chronic renal failure 
listed as a contributing cause of death. 

3. The veteran was a prisoner of war (POW), and suffered 
malnutrition and frostbite while a POW.

4. The veteran did not report edema at his separation 
examination, nor did he report experiencing localized 
edema during captivity at any of his medical 
examinations.

5. Neither heart disease (including beri beri heart disease, 
ischemic heart disease and aortic stenosis) nor renal 
disease was present in service, manifested within one 
year of the veteran's discharge from service, or 
etiologically related to service, nor does the evidence 
show an etiological relationship between the veteran's 
status as a POW and the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death, severe aortic stenosis 
with a contributing cause of chronic renal failure, was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred therein; a service-connected 
disability neither caused nor contributed materially to the 
cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1116, 
1310 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309. 3.312 (2001).

2.  Eligibility for Dependent's Educational Assistance is 
not established.  38 U.S.C.A. § 3500, et. seq. (West 1991 & 
Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 
et seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot
assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, the Board finds that the VA's duties, as set out in 
the VCAA, have been fulfilled.  

First, VA has a duty to notify the claimant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The appellant has been notified in the 
December 1999 rating decision, the September 2000 Statement 
of the Case, and the October 2000 and February 2001 
Supplemental Statements of the Case, of what would be 
necessary, evidentiary wise, to grant the appellant's claim.  
The notices sent to the appellant discussed the available 
evidence and informed her that service connection for the 
cause of the veteran's death was being denied because there 
was no medical evidence linking the veteran's death to 
service, nor was there evidence establishing that the 
presumption of service connection due to beriberi heart 
disease was applicable.  The Board therefore concludes that 
the appellant was adequately informed of the information and 
evidence needed to substantiate her claims, and the RO 
complied with VA's notification requirements.  Thus, VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
She submitted evidence purporting to show a relationship 
between the veteran's POW status and his death.  The RO 
gathered all evidence identified by the appellant, the 
appellant testified at two hearings, and the appellant was 
specifically asked in May 2002 if she had any additional 
evidence to submit (in response to the VHA expert opinion 
obtained) and she stated she did not.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  The RO gathered the veteran's 
service medical records, VA outpatient treatment notes, and 
private physician outpatient treatment notes identified by 
the appellant, and provided the appellant with two 
opportunities to testify at a hearing.  The appellant has 
not indicated that there is other relevant evidence 
available.  Thus the Board finds that the RO provided the 
requisite assistance to the appellant in obtaining evidence 
regarding the claimed disability.  In fact, it appears that 
all such relevant evidence identified by the appellant 
relative to her claim has been obtained and associated with 
the claims folder.

II.  Evidence

The veteran's service medical records reveal that he was a 
POW from December 1944 to April 1945,  The veteran's 
separation examination report indicates that he has no 
physical complaints or disabilities at that time, and there 
is no notation of any localized edema, either at the time of 
discharge, or during captivity.

Treatment notes from 1983 and 1986 indicate the veteran was 
diagnosed with, hypokalemia, renal insufficiency, chronic 
pancreatitis, chronic cirrhosis, anemia, and a history of 
obstructive jaundice.  There was no indication at that time 
that the veteran had ever complained of any edema while a 
POW.  The veteran was also diagnosed with hypertension in 
1986.  Treatment notes dated in January 1994 note the same 
diagnoses and also noted complained for soreness in the 
veteran's left leg.

Hospitalization and treatment notes dated from 1993 to 1997 
indicate ongoing treatment for renal insufficiency, 
cerebrovascular accident, atrial fibrillation.  None of 
these treatment notes indicate any etiology for these 
conditions.

In March 1997 the veteran underwent a VA examination for POW 
protocol.  He reported being in good health until age 60 
when he developed obstructive jaundice.  In 1986 the veteran 
was first diagnosed with renal insufficiency and 
hypertension.  In 1992 he had a cerebrovascular accident 
associated with left hemiparesis and dysphagia.  In 1994 he 
was diagnosed with atrial fibrillation.  He has also 
experienced bradycardia associated with hypothyroidism.  The 
veteran told the examiner that he experienced dysentery, 
frostbite injury to his feet, and parasite infestation.  
There was no mention of any edema suffered while a POW.  The 
examiner noted a variety of diagnoses but indicated that 
only the peripheral neuropathy and the previous 
granulomatous infection of the lung are suspected as being 
related to his POW experience.  There was no indication that 
his heart disease was linked to service in any way.

The veteran died in September 1999.  The death certificate 
lists severe aortic stenosis as the cause of death, with 
chronic renal failure listed as a contributory cause of 
death.  There is no further etiology listed.

The appellant testified at two hearings, one before a 
decision review officer in February 2001, and one before the 
undersigned member of the Board in October 2001.  At both 
hearings she testified that she met the veteran in 1957 and 
that he told her of suffering swelling of his feet and legs 
while in captivity.  She also testified that the veteran 
experienced frostbite and malnutrition while he was a POW.  
At the October 2001 hearing she stated that the veteran's 
heart problems began in 1983 and that she could not recall 
him receiving treatment for phlebitis or any circulatory 
disability of the lower limbs.

A statement from the veteran's private physician, Dr. 
Husserl, indicates that the veteran died from complications 
of severe aortic stenosis and had associated chronic renal 
insufficiency requiring dialysis. Dr. Husserl cited some 
medical literature to the effect that there may be a 
connection between ischemic heart disease and aortic valve 
disease with malnutrition and beriberi.

The Board requested a VHA opinion in February 2002.  Dr. 
Samuel C. Dudley offered his opinion that it was more likely 
than not that the veteran suffered malnutrition while he was 
a POW.  Dr. Dudley reviewed the entire record and found no 
indication that the veteran suffered any localized edema 
while in captivity, other than the appellant's statements at 
a hearing.  Dr. Dudley offered his opinion that the veteran 
appears to have suffered from cardiomyopathy at some point. 
The etiology of this cardiomyopathy is indeterminate, it 
could be due to coronary artery disease, prior myocardial 
infarction, or longstanding hypertension.  Dr. Dudley states 
that the medical article from POW MEDSEARCH, published in 
Ex-POW Bulletin, August 1994 and other available literature 
do not establish an association of aortic stenosis and 
previous malnutrition or POW status.  Dr. Dudley reviewed 
the death certificate and he offered his opinion that it is 
less likely than not that the patient's death was caused by 
or significantly contributed to by beriberi, coronary artery 
disease, or ischemic cardiomyopathy, since the veteran was 
reported to have died of aortic stenosis.

III.  Analysis

In order to establish service connection for the cause of 
the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service was the 
principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2001).  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  Id.  The service 
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2001).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See, Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1) (2001).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See, 38 C.F.R. 
§ 3.312(c)(3) (2001).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2001).

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A. §§ 1110, 1131.  Additionally, service 
connection can be granted for cardiovascular or renal disease 
if it becomes manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.309(a).  

In addition to the laws and regulations regarding service 
connection, the Board notes that a disease specific to 
former POWs listed in 38 C.F.R. § 3.309(c) (2001), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there 
is no evidence of such disease during such period of 
service. 38 C.F.R. § 3.307(a) (2001).

If a veteran is a former POW and was interned or detained 
for not less than 30 days, beriberi heart disease shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  For purposes of this section, the term beriberi 
heart disease includes ischemic heart disease in a former 
prisoner of war who had experienced localized edema during 
captivity. 38 C.F.R. § 3.309(c) (2001).

In this case, the veteran's death certificate reflects that 
he died in September 1999 as a result of severe aortic 
stenosis with associated chronic renal failure.  The 
veteran's service medical records are negative for any 
mention of aortic stenosis or renal failure.  The treatment 
records and the appellant's testimony reveal that the 
veteran first was diagnosed with heart disease in 1983 and 
that he underwent treatment for heart disease for the rest 
of his life.  There is no indication in the treatment 
records or hospitalization records that establish a link 
between the veteran's aortic stenosis and/or renal failure 
and his military service.  The VA examination in March 1997 
determined that of the veteran's disabilities, only his 
peripheral neuropathy and a previous granulomatous infection 
of the lung could be suspected as being related to his POW 
experience.  

None of the evidence in the record establishes, or even 
suggests, a link between the veteran's aortic stenosis and 
chronic renal failure and his prior military service.  In 
light of the lack of evidence establishing such a link, the 
lack of evidence that the veteran suffered from aortic 
stenosis or renal failure in service or for many years 
thereafter, and in light of the approximately 38 year gap 
between the veteran's discharge from service and the first 
diagnosis of heart disease in the record, the Board finds 
that direct or presumptive service connection for the 
veteran's cause of death due to aortic stenosis with 
chronic renal failure is not warranted.  38 U.S.C.A. 
§ 1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.307, 3.309 (2001).

At the time of his death the veteran had established 
service connection for two disabilities; post traumatic 
stress disorder (PTSD) and residuals of frostbite to 
include peripheral neuropathy.  There is nothing in the 
record to indicate that either of these disabilities were a 
contributing cause of the veteran's death.  None of the 
treatment notes suggest that there was a relationship 
between these service-connected disabilities and the 
veteran's aortic stenosis or his death, and the death 
certificate does not list either of these as contributory 
causes of death.  Therefore, the Board finds that the 
veteran's service-connected disabilities were not 
contributory causes of his death.  38 C.F.R. § 3.312 
(2001).

The Board also finds that POW presumptive service 
connection is not warranted in this case.  The appellant 
has stated her opinion that the veteran suffered localized 
edema during captivity and that therefore his heart disease 
should be deemed to be beriberi heart disease and subject 
to presumptive service connection. 38 C.F.R. § 3.309 (c) 
(2001).  She testified that she met the veteran in 1957 and 
that he told her of suffering swelling of his feet and legs 
while he was a POW.  The veteran's medical records are 
negative for any mention of localized edema during 
captivity however.  The veteran's separation examination 
does not mention this edema, and the POW protocol 
examination in March 1997 does not list localized edema as 
one of the conditions suffered by the veteran while in 
captivity.  The veteran told the examiner that he suffered 
frostbite, dysentery, malnutrition, and parasitic 
infestation.  The VHA opinion states that it is less likely 
than not that the patient's death was caused by, or 
significantly contributed to by beriberi, coronary artery 
disease, or ischemic cardiomyopathy, since the veteran died 
of aortic stenosis.  

Still, even assuming that the veteran suffered from edema 
to his legs in service as the appellant has testified, the 
most probative evidence does not establish that edema of 
the legs, beri beri or ischemic heart disease were 
implicated in the veteran's death.  The VHA opinion notes 
that it is less likely than not that the veteran's death 
was caused by or significantly contributed to by ischemic 
or beri beri heart disease, since he is reported to have 
died of aortic stenosis and chronic renal failure.  It is 
clear from this report that the veteran's death was most 
likely not related to his service or his POW status.  Since 
the report was made by a professor in cardiology after 
reviewing the pertinent clinical records and medical 
treatise evidence, it is highly probative.  Lastly, the 
Board notes that Veterans Benefits Administration (VBA) 
Circular 21-97-1 specifically states that 38 C.F.R. 
§ 3.309(c) authorizes service connection for ischemic heart 
disease but does not authorize service connection for 
conditions that may be possible underlying etiologies of 
ischemic heart disease, such as arteriosclerosis, aortic 
stenosis, or hypertension.  

Therefore, the Board finds that entitlement to service 
connection for the veteran's cause of death is not 
warranted, based either on a presumption due to his status 
as  former POW, or directly.  Similarly, the Board finds 
that the veteran's service-connected disabilities of PTSD 
and residuals of frostbite with peripheral neuropathy are 
not shown to have contributed substantially and materially 
to his death.

In view of the denial of service connection for the cause of 
the veteran's death, there is no basis to grant Chapter 35 
benefits, since they are based on a favorable determination 
regarding the compensation status.  See, 38 U.S.C.A. § 3500, 
et. seq. (West 1991 & Supp. 2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance under 
38 U.S.C., Chapter 35 is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

